Marston, J.
This was simply a claim for a certain amount of money claimed to be due and owing upon a written agreement entered into by Victor M. Bostwick. After his decease the claim was presented against his estate, for allowance by the commissioners and was disallowed. Instead of taking an appeal a bill in chancery was filed and a decree rendered in favor of complainant. The claim in any view of the case was a proper one to be presented against the estate, and it was one which the commissioners had full power and authority *219to allow. 2 Comp. L., § 4431. If disallowed the only remedy which was left the claimant was by an appeal.
The decree must be reversed and the bill dismissed with costs.
The other Justices concurred.